Exhibit 10.3 SHARE PLEDGE AGREEMENT This Share Pledge Agreement (this "Agreement") has been executed by and among the following parties on 23September 2010 in Beijing, the People's Republic of China ("China" or the "PRC"): Party A: Arki (Beijing) E-commerce Technology Co., Ltd. (hereinafter "Pledgee") Address: No.15 # 0301, China Central Place, No.89, Jianguo Road, Chaoyang District, Beijing Party B: Gao Jianmin (hereinafter "Pledgor") ID No.: 21080219540202205x Party C: America Arki Networkservice Beijing Co., Ltd.
